Citation Nr: 0017787	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability and his service-connected left 
knee disability.  

The Board notes that the veteran was last examined for 
disability evaluation in April 1999.  At that time, the 
examiner indicated that no medical records were available for 
review.  On musculoskeletal examination, range of motion of 
the lumbar spine and of the left knee were essentially the 
only findings given.  

With regard to the left knee, on examination in April 1999, 
the veteran was noted to have motion from 0 to 130 degrees; 
however, there were no findings regarding subluxation and/or 
instability.  The veteran's left knee disability is rated 
under Diagnostic Code 5257, and subluxation and instability 
are factors that must be considered under that code.  In 
addition, the veteran may be entitled to separate ratings for 
arthritis and instability.  In this regard, the Board would 
point out that, in a precedent opinion, the General Counsel 
of VA held that a veteran who has arthritis and instability 
in his knees may receive separate ratings under Codes 5003 
and 5257. See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  Moreover, the VA General Counsel has since held, 
that separate ratings are only warranted in these types of 
cases when the veteran has limitation of motion in his knees 
to at least meet the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 
Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).

Regarding the veteran's lumbosacral strain, the Board notes 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations. See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. See 38 
C.F.R. § 4.59 (1999).  Another orthopedic examination is 
needed to assess these factors.

Although the report of examination contains information 
relating to the clinically observed range of motion of the 
veteran's low back, it does not contain a discussion relating 
to the level of additional impairment, if any, occasioned by 
factors such as weakness, excess fatigability, and 
incoordination, or by pain during flare-ups or with repeated 
use. A remand is therefore required. 38 C.F.R. §§ 3.327, 4.2, 
19.9 (1999).

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination in order to ascertain the current 
level of severity of his disabilities injuries in light of 
DeLuca, VAOPGCPREC 9-98 and 23-97, and all current VA medical 
records.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
to ascertain the nature and severity of 
his left knee disability and his low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special tests and studies, including x-
ray studies, should be accomplished.  As 
to the left knee disability, the examiner 
should clearly report all clinical 
findings, with particular attention to 
any evidence of recurrent subluxation, 
lateral instability, and limitation of 
motion.  With regard to limitation of 
motion, the examiner should not only 
report the range of motion noted on 
examination, but he or she should also 
indicate, in degrees, the point at which 
any pain effectively limits motion.  If 
possible, the examiner should also 
comment on whether or not there is 
additional functional loss due to 
weakness, fatigue and or incoordination.  

As to the low back, the examiner should 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  Finally, the examiner should 
conduct range of motion studies on the 
low back.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, or 
(3) severe limitation of motion in the 
lumbar spine.

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



